MEMORANDUM OPINION
SWEET, District Judge.
Defendant James Episcopia (“Episcopia”) has timely moved under Fed.R.Crim.P. 35 to reduce his five-year sentence imposed on November 12, 1986. The motion is supported by a letter from his wife.
Both counsel and Mrs. Episcopia rely upon the defendant’s medical condition as a grounds for reducing his sentence. That sad circumstance has been the subject of *851testimony and consequently is known to the court. There is, of course, no way to know what effect the lung cancer and its attendant complications will have on Episcopia’s life span. Indeed, there was initially a question as to whether or not he could be sentenced in 1986.
The sentence imposed took into account not only Episcopia’s crimes and appropriate punishment for those crimes but also his physical condition as it was known at the time. At the same time, it was not intended that the sentence would include death in prison as part of the punishment. Nothing submitted to date, other than Mrs. Episcopia’s understandable fears, establishes either a worsening of Episcopia’s condition or any reasonable prognosis as to his condition and its effect on his ability to complete his term.
However, such evidence may, of course, exist, and decision will be reserved on this motion. Episcopia will be granted an additional one hundred twenty (120) days to submit any such evidence.
IT IS SO ORDERED.